Title: To John Adams from Henry Channing, 31 March 1819
From: Channing, Henry
To: Adams, John


				
					Dear Sir,
					New–London, Conn. March 31st. 1819.
				
				Your favour of Jany 29th. directed to me in Boston, was forwarded, and received a short time after.It is always a high gratification to be honoured with a line from one, whose character and public services are held in grateful recollection.I take the liberty of enclosing the papers of 24th and 31st inst. presuming you will be, at least amused by a curious exhibition, which may be called dramatic, without signature, in the paper of 24th—It was evidently designed to burlesque the republican party, now a majority in this state. The “oven” mentioned, I understand, denotes the republican party in  origin with Kirby, Granger &c. which was cked,  or cut off—but is represented as  again—referring to the present republicans. ans” refer to those who have left the other party & joined the republicans. Some of these took this step early in the late war, from disgust at the violent measures of opposition to the national government.—“Conspirators” refer to republicans generally. The “essence of blarney—and vicar of Bray”, refer to a certain Chesterfieldian, courtier, who has recently entered the race of popularity, from those called feds. I presume it particularly refers to E. Perkins, placed in the present Council by republicans, last May.In the paper of 31st. this day, the epilogue, written by a certain ardent friend of yours (which, of course, I mention confidentially) will doubtless bring to your recollection the cautious, trimming policy of Connectit. on days which “tried men’s souls.” The sale of the western reserve with the management connected with it, ought not to be forgotten—This meets due notice in the “epilogue.”Accept renewed assurances of great respect and affection, from
				
					H. Channing.
				
				
					P.S. Permit me to remark that my address is that of a plain citizen—never deserving that of Revd.—
				
			